 116DECISIONSOF NATIONALLABOR RELATIONS BOARDAztec Chemicals, a -Subsidiary of DartIndustries, Inc.andEarl Bentonunion matters.Thus,he testified on cross-examina-tion:Aztec Chemicals,a Subsidiary of Dart Industries, Inc.andInternationalBrotherhoodof - Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Local UnionNo. 571,Petitioner. Cases8-CA-8124 and 8-RC-9331May 30, 1975DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn August 30, 1974, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel each filed exceptions and a supporting brief,and the Respondent also filed a brief in answer to theexceptionsand brief of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the' record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.1.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) of theAct by Foreman Teehan's interrogation of employeeMarries inDecember 1973, and by Plant ManagerLucas' interrogation of employeeBenton inthe samemonth. Both these incidents of interrogation oc-curred before the date on which the Union filed itsrepresentation petition.2.We agree with, and adopt, the AdministrativeLaw Judge's finding that Respondent did notsuspend employee Benton for discriminatoryreasonsin violationof Section 8(a)(3) and (1) of the Act.3.The Administrative Law Judge found thatPlantManagerLucas unlawfully interrogated em-ployee Bodey as to his union feelings during a jobinterview in November 1973. In making this fordingtheAdministrative Law Judge referred to Bodey'stestimony on directexaminationwhich indicatedthat Lucas had questioned Bodey as to the latter'sunion attitude.However,on cross-examination, notreferred to by the Administrative Law Judge, Bodeystated that it was he who initiated discussion about218 NLRB No. 22Q.Mr. Bodey, you have or at the time of yourapplication for employment you had a relativeworking for Aztec Chemicals, did you not?A.Yes, sir, I did.Q.You asked'him to see whether or not youcould be employed by Aztec, did you not?A.Yes, sir, I did.Q. Isn't it a fact that you told him that youwere unhappy where you were working becauseof the fact that there was too much internal strife?A.Yes, sir, I did.Q.You were interviewed by whom?A.ByMr.Lucas and Mr. Bender, LeoBender.Q.And you filled out an appointment appli-cation, did you not?A.Yes, sir, I did.Q.And you told Mr. Lucas, did you not, thatyou wanted a job without internal hassles.A.Yes, sir, that's a fact.Q.And you said that he asked you what youmeant?A.Yes, sir.Q.What did you tell him?A. I told him that I worked for union andnon-union shops and what I said previously aboutthe good and the bad in both of them.I told him that I had just come or was currentlyemployed, during my interview, I was currentlyemployed by a company that was union and thatdefinitely there were problems within the compa-ny at that time.Q.And in response to that, Mr. Lucas toldyou that Aztec did not have union, did not have aunion, didn't he?A.Yes, sir, he did.Q.And he told you that Aztec's policy wasthat it always tried to treat employees in such amanner that they would never feel that a unionwas necessary.A.Yes, sir, that's correct.In no sense can Lucas' employment interview withBodey be said to have been coercive. As Bodey'sabove testimony makes clear, it was he who firstmentioned the subject of unions in a context inwhich he indicated dissatisfaction with his previousemployment because of union considerations. Lucas'reply was simply that Respondent did not have aunion and that its policy was to treat employees sothat they would not feel the need of a union. There AZTECCHEMICALS117was no need of interrogation of Bodey by Lucas as toBodey's feelings toward a union. Bodey had volun-teered information which indicated that he did notwant to work in a union shop. Upon the basis of theforegoing testimony, we fmd, contrary to the Admin-istrativeLaw Judge, that Respondent did notcoercively interrogate employee Bodey during hisemployment interview in November 1973.4.The Administrative Law Judge found thatForeman Wharton coercively interrogated employeeBentonon December 27, 1973. We do not agree.On December 27, 1973, according to Benton'scredited testimony,Wharton, following Benton outto the parking lot, said:"Earl [Benton], I'm very disappointed in you,"and I asked him, "What do you mean, JohnWharton ]?"He said, "Well, the things that are goingaround in the plant right now, I'm very disap-pointed that you are involved in this." And I toldJohn that I felt that something had to be doneand I was glad that I could be an impetus to begina change at the plant.I also told him that one man doesn't make avote and one man doesn't make a movement andwe ended our conversation at that.The Administrative Law Judge found that by theforegoing conversations Foreman Wharton unlaw-fully interrogated employee Benton as to his unionactivities.Wharton andBentonwere friends. Ben-ton's prounion activities were openly conducted andknown to management. There was no necessity tointerrogate him to find out about his known feelings.Wharton's declaration of disappointment was notaccompanied by any sort of threat, actual or implied.His statement appears to have been little more than apersonal opinionas to Benton'sactivities.We findthat it did not violate Section 8(a)(1) of the Act.5.The Administrative Law Judge found, andMembers Jenkins and Penello agree, that Respon-dent violatedSection 8(a)(1) of the Act by ForemenTeehan's and Smith's interrogation of employeeBodey in February 1974. Both of these interrogationsoccurred after the date on which the Union filed itsiMember Kennedy would not find a violation in the Smith-Teehaninterrogation of employee Bodey. According to the testimony credited bythe Admimstrative Law Judge,on separatevisits byBodey to the foreman'soffice to discuss other matters,Smith and Teehan asked him if he had heardanything or had any feelings in regard to the union campaign that was goingon. According to Bodey's testimony,he told Teehan that he didn't have anyfeelings, that he had worked for union and nonunion shops and hadfavoi able experiences with both,and that so long as he was treated fairly hedidn't feel that a union was necessaryThe foreman's office was a small cubbyhole about 7 feet by 7 feet thatwas used by employees to take their breaks, smoke cigarettes,have coffee,or just sit do}vnand chat.Itwas a place where employees felt comfortableand relaxed,!and where informal discussions between employees andrepresentation petition and therefore relate both tothe unfair labor practiceissue andto objections tothe election.'The Administrative Law Judge recommendedsustaining theUnion's objections to the electionbased on the unlawful interrogation of employeeBodey by Foremen Smith and Teehan in February1974.He also recommended overruling all otherobjections to the election.WhileMember Penelloagrees with Member Jenkins that Foremen Teehan'sand Smith's interrogation of Bodey was unlawful, hefinds that such limited interrogation of one employeeisnot such serious or coercive conduct in thesecircumstances as to warrant setting aside the elec-tion.As Member Kennedy does not find that theseinterrogations were unlawful, he concurs with Mem-ber Penello in the decision not to set aside theelection. Accordingly, the results of the election willbe certified.AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 5 from the Administra-tive Law Judge's Decision and substitute the follow-ing:"5.By interrogating employees concerning theirunion activities in a manner constituting interfer-ence, restraint, and coercion Respondent violatedSection 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Aztec Chemicals, a subsidiary of Dart Industries,Inc., Elyria, Ohio, its officers,agents, successors, andassigns,shall take the action set forth in the saidrecommended Order as modified below:Delete the third, fourth, and fifth paragraphsfollowing 2(b).Foremen Smith and Teehan frequently occurred. Bodey's own testimony oncross-examination was that during this period the union campaign was anopen subject of discussion among all employees. In this context, where thereis no evidence to showthat the Employerengaged in a patternof hostilitytowards its employees(theAdministrative Law Judge found,with theexception of the evidence relating to the 8(a)(l) conduct,that there was noevidence to reveal a propensity by Respondent to engage in unlawfulconduct and to interfere with, threaten, or engage in reprisal toward itsemployees because of their unionactivityor beliefs) and the questions askedwere of a general nature in an informal setting, Member Kennedy wouldnot find that the queues of Foremen Teehan and Smith were threatening orcoercive. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 571, and thatsaid labor organization is not the exclusive represent-ative of all the employees, in the unit herein involved,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.MEMBER JENKINS,dissenting:Idisagree with my colleagues' findings regardingthe Bodey-Lucas and Benton-Wharton interroga-tions. In my view, the record and our own precedentcompel 8(a)(1) findings in each instance.According to his credited `testimony, Bodey, in thecourse of his job interview, was asked by PlantManager Lucas whether he "had any opinions pro orcon in regards to a union." Bodey gave an equivocalresponse, indicating that there was "good and bad inboth [union and nonunion Shops]." To be sure, theconversation then turned to a discussion of unions ingeneral, but it is Bodey's credited (and uncontradict-ed) testimony that Lucas broached the subject ofunions by asking what Bodey's feelings were, i.e., the"pros and cons." Moreover, after carefully consider-ing Bodey's testimony on cross-examination, cited bythe majority, and Lucas' testimony as well, I find nobasis for reaching a different conclusion. For, atmost, all that this further testimony adds is Bodey'sdesire for a job without "internal hassles" and thefact that there "were problemswithin the companyatthat time." 2 (Emphasis supplied.) In sum, I fmd nosupport for the majority's conclusion that during theinterview Bodey "indicated dissatisfaction with hisprevious employment because ofunionconsidera-tions." (Emphasis supplied.)Therefore, I would find the violations as alleged,especially sincewe have recognized that a jobinterview is a "peculiarly sensitive moment when theemployee is particularly sensitive to pressure."Phillips-VanHeusen Corp.,165 NLRB 1, 11 (1967).And I would reach the same result even if the recordsupported a finding that Bodey first mentioned thesubject of unions. SeeReliance Insurance Companies,173 NLRB 1063 (1968).My colleagues fmd nothing unlawful in ForemanWharton's interrogation of employee Benton becausethey were "friends," Benton's activities were wellknown and there was no need to interrogate himabout them, and Wharton's declaration of disap-pointmentwas not accompanied by threats. Idisagree.Wharton was Benton's immediate supervi-sor, and in that capacity he had repeatedly warnedBenton about his various derelictions, was privy tomanagement discussions about disciplinary actionagainst Benton, told Benton outright that he was noteligible for a coveted promotion, participated ininvestigating Benton's absences, and, along with theother supervisors, was much opposed to the unionmovement of which Benton was the prime mover.True,Wharton considered their relationship"friend-ly," , but that overlooks the crucial fact that Whartonalso represented the Respondent. Moreover, Whar-ton's"declaration of displeasure" was a seriousmatter for in itself it was a threat because Whartonhad on occasion interceded on Benton's behalf andmight have been expected to do so in the future atleast until Benton left to attend college. But, at theconclusion of the interrogation,Wharton told Ben-ton that he was "starting something" he "won't bearound to face the consequences of." It is clear to methatWharton was impliedly warning Benton'sfollowers (and Benton, too, if he remained) of havingto "face the consequences" of their union allegiance.Finally, I am troubled by the conclusion that theharmful effect of these interrogations was somehowminimized because there was "no need" to know theunion attitudes of these employees. Employer motiveor purpose is no more determinative than whetherthe assertedmisconduct succeeded or failed incoercing the employee. For it has long beenrecognized that ours is an objective test which turnson whether such conduct "tends to interfere with thefreeexerciseof protected rights."TheCooperThermometer Company,154 NLRB 502, 503, fn. 2(1965). See alsoN.L.R.B. v. Illinois Tool Works,153F.2d 811, 814 (C.A. 7, 1946). Accord:N.L.R.B. v.Burnup & Sims, Inc.,379 U.S. 21 (1964).In conclusion, I would adopt and spell out theAdministrative Law Judge's findings and order anew election.2 In further explanation of these "hassles,"Bodey added,according toLucas' testimony,that he had been wrongfully accused by his presentemployer of some alleged dereliction.DECISIONSTATEMENT OF THE CASEJERRY B.STONE,AdministrativeLaw Judge: Thisconsolidated proceeding, under Section 10(b) and Section9 of the National Labor Relations Act, as amended, wastried pursuant to due notice on July 9 and 10, 1974.The charge in Case 8-CA-8124 was filed on January 18,1974.The complaint in Case 8-CA-8124 was issued onMarch 21, 1974. The issues in Case 8-CA--8124 concernwhether the Respondent has violatedSection 8(a)(1) of theAct byactsof interrogation, threats, and promises, and bydiscriminatorysuspensionfrom employment of an employ-ee, allrelated to the question of union activity, and whetherRespondent has violatedSection 8(a)(3) of the Act by AZTEC CHEMICALSsuspensionfrom employment of an employee for discrimi-natory reasons. _The petition for certification by the NLRB, as theexclusive collective-bargaining representative of certain ofRespondent's employees in Case 8-RC-9331, was filed bythe Union on January 3, 1974. An NLRB election, in Case8-RC-9331, was held on March 7, 1974. Said election waspursuant to a stipulation for consent election entered intoon January 24, 1974, and approved by the RegionalDirector on January 25, 1974.The Tally of Ballots issued after the election showed thatof approximately 41 eligible voters, 40 cast ballots, ofwhich 19 were cast" for, and 19 against, the Petitioner.There were two void ballots and no challenged ballots.Timely objections to said election were filed on March 14,1974.The Regional Director's Report on Objections issued onApril 17, 1974. Said report recommended overruling of thepetitioner'swrittenobjections but recommended hearingon certain unnumbered objections (the ones involvedherein). The Employer filed exceptions to such report withthe Board. Thereafter, on June 12, 1974, the Board adoptedthe Regional Director's report, findings and recommenda-tiortsand directed that a hearing be held on theunnumbered objections (involved herein). Thereafter anorder consolidating Cases 8-CA-8124 and 8-RC-9331 wasissued andthe hearing herein duly set.The objection issues relate to (1) the alleged unfair laborpracticesissues allegedto have occurred between January3, 1974 and March 7, 1974, and (2) alleged misrepresenta-tionconcerningthe benefits of a health plan.All parties were afforded full opportunity to participatein the proceeding, and the Respondent and, GeneralCounsel filed briefs which have been considered.Upon the entire record in the case and from myobservation of the witnesses; I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER 1Aztec Chemicals, A Subsidiary of Dart Industries, Inc.,the Respondent, is now, and has been at all times materialherein, an Ohio corporation and a subsidiary of DartIndustries, Inc., a Delaware corporation, having its mainoffice in Los Angeles, California. The Respondent has itsprincipal office and place of business in Elyria, Ohio,where it is engaged in the manufacture, sale and delivery ofchemical substances. Annually, in the course and conductof its business, the Respondent, ships and receives grossproducts valued in excess of $50,000 to and from pointsdirectly outside the State of Ohio.As conceded by the Respondent and based upon theforegoing, it is concluded and found that the Respondent is'The factsare basedupon the pleadings andadmissions therein2The factsare based upon the pleadingsand admissions therein.sThe facts are based upon the pleadings and admissions and statementsnarrowing the issues.4The facts are based upon a composite of the credited aspects of thetestimony of Stockardand Benton,and the logical consistency of all thefacts. The facts are not in real dispute.5Since this is a combinedproceeding involving unfair labor practicesand objections to an election, the conduct prior to the filing of the petition119now, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVED2Teamsters Local Union No. 571, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein sometimesreferred to as the Union, is now, and has been at all timesmaterial herem, a labor organization within the meaning ofSection 2(5) of the Act. It is so concluded and found.III.THE UNFAIR LABOR PRACTICESA.Preliminary Issues Supervisory Status3At all times material herein, the following named personsoccupied the positions set opposite their respective names,and have been, and are now, agents of the Respondent,acting on its behalf, andhavebeen, and are now,supervisors within the meaning of Section 2(11) of the Act.Art HaagPresident (since 1/1/74)Dan Lucas - Plant ManagerJohn Wharton - ForemanAl Smith - ForemanJohn Teehan - ForemanB.Commencement of Union Activities4Benton and fellow employees commenced discussion ofthe possibilities of unionization of Respondent's employeesinmid-December 1973. Around the 11th of December1973, Benton contacted Union Official Stockard and madeinquiriesconcerning unionization.Thereafter,aroundDecember 15, 1973, Benton secured union authorizationcards and literature from the Union. Thereafter, Bentonsecured help from other employees, talked to otheremployees about the Union, and generally engaged inunion organizational activities. Such activities clearlybecame known to the Respondent around December 26 or27, 1973.C.Interference,Restraint and Coercion Prior toJanuary 3, 197451.The General Counsel alleges and the Respondentdenies that the Respondent engaged in acts of unlawfulinterrogation of employees as to their union feelings oractivities on several occasions in November and December1973.Witnesses Bodey, Benton and Manies were presented insupport of the General Counsel's contentions. WitnessesLucas,Wharton and Teehan were presented in support oftheRespondent's contentions.The issues of whetherfor determinationof a collective-bargaining representative is set out at thispoint.Such conduct (since it is conduct occurring outsidethe period fordeterminationof objectionable conductaffectingthe resultsof the NLRBrepresentation electionheld on March 7, 1974)has bearingonly on theunfair laborpracticeissues.The pertinenttimefor such objectionableconduct isthe periodbetween the filing of the petition in Case 8-RC-9331,filed on January 3, 1974, and the date of suchelection,held on March 7,1974. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDviolative conduct occurred boil down to supple credibilityissues.Considering the totality of the facts, the logicalconsistency of the facts, and the testimony and demeanorof the witnesses, I find that the overall version of factspresented by Bodey, Benton and Manes more crediblethan I do the denials contained in the testimony of Lucas,Wharton and Teehan.6Bodey credibly testified to the effect that Plant ManagerLucas, during a job interview in November 1973, ques-tioned him as to his ' union feelingsas isrevealed by thefollowing credited excerpts from Bodey's testimony.Q.When Mr. Lucas interviewed you for theposition, did he make any reference to your feelingsabout this?A.Yes, 'sir, he did. He inquired whether or not Ihad any opinions pro or con in regards to a union.Q.Did you have an answer for him at that time?A.Yes, sir, I did. I told him that I had worked forboth union and non-union shops and that I have hadfavorable experiences in both non-union and unionshops and I felt so long as I got a fair shake or that Iwas treated fairly and properly by the Company, Ithought there was no need for a union.questioned him about his union activities. Such conduct isrevealed by the following credited excerpts from Benton'stestimony.8We got into further discussion at that time. He toldme he had been - well, his words were, `in my cornersinceIwas hired in for the past couple of years.' Hehad been in my comer, but lately he was upset with thethings he had been hearing about me.I asked him what he meant and he said that in thepast six months he just hadn't been pleased.I told him he should keep his objectivity all the timeand I reminded him that about a year ago he had hearda rumor that I was passing around a petition for aunion and I told him that I was fortunate that he was inmy comer then, because he called me into his office todiscuss the credibility of it without taking other action,you know, and during thediscussion,during our talk, itwas quite obvious there was no substantiality to thatrumor at all. And then he said that, yes, he had heardthat rumor again, and I asked Mr. Lucas, `Well, whatare you trying to say? If you have a question, ask meand I will try to answer it.'He said, `Well, is there a petition going around theplant now?'The facts are undisputed that Bodey had worked at aprior company that had had a union and that had hadunion problems. The facts also reveal that Bodey was notparticularly interested in working where such problemsexisted.The facts are further clear that Plant ManagerLucas was aware of Bodey's attitude prior to the jobinterview.?Lucas' version of the job interview does notreally dispute Bodey's version of facts. Further, Lucas didnot specifically deny that he questioned Bodey as to hisattitude. Rather, the Respondentseemsto have presentedtestimony relating to Bodey's attitude and prior employ-ment as a suggestion that the conversation relating toattitudes arose and that questioning did not occur. I note,however, that Lucas, with respect to an incident ofinterrogation of Benton, specifically denied questioning ofBenton asto how many "cards" were signed. Simplystated, I found Lucas to appear sincere and truthful in hisspecific denial of questioning Benton as to how many cardswere signed. I am persuaded that Lucas did not specificallydeny the questioning of Bodey because such questioninghad occurred. To the extent that Lucas' total testimony, asto the Bodey incident, was presented for an interpreteddenial, I do not so interpret and do not so credit.Benton credibly testified to the effect that on December27, 1974, he had a conversation with Plant Manager Lucasabout taking a vacation and in such conversation Lucas6 I have considered Mames' obvious confusion on direct examinationand in answer to questions by me as to the timing of remarks aboutBenton's suspension. I found hum to appear to be a very truthful appearingwitness, and this confusion,does not affect the real meaning of his testimonyon the points involved herem.TThese facts are based upon a composite of Lucas' and Bodey's creditedtestimony.8As indicated previously,I credit Lucas' denial that he questioned*A. I replied to that. I told him that I had not seenany petition for a union and he said, `Well, is there amovement?'****A.He asked - well, speaking again of the rumorof a year ago that I was passing around a petition, hesaid he had heard that same rumor again now and Itold him that there was no petition going around theplant. And he asked me then if there was a petition andif there was a movement.Q.What did you say?A. I said, yes, there was.Benton also credibly testified to the effect that ForemanWharton interrogated him about his union'activitiesonDecember27, 1973.Such conduct is revealed by thefollowing credited excerpts from Benton's testimony.9*****John Wharton, my foreman, followed me out intothe parking lot and he just said, `Earl, I'm veryBenton as to how many cards were signed.Ido not credit Benton'stestimony to such effect.Although both Lucas and Benton appearedcredible as to much of this testimony,I am persuaded that Benton has tiedto build his case(for a discriminatorysuspension)to some extent.9 I found Benton to appear to be a more credible witness on this pointthan I di,tWharton.In such determination I have considered the logicalconsistency of all the facts and the tuning of events. AZTEC CHEMICALSdisappointed in you,' and I asked him, `What do youmean, John?'He said, 'Well4 the things that are going around inthe plant right now, I'm very disappointed that you areinvolved in this.' And I told John that I felt thatsomething had to be done and I was glad that I couldbe an impetus to begin a change at the plant.I also told him that one man doesn't make a voteand one man doesn't make a movement and we endedour conversation at that.Manies credibly testified to the effect that ForemanTeehan interrogated him about his union activities ordesireson several occasions in December 1073. Suchconduct is revealed by the following credited excerpts fromManes testimony.lo*****A. I was first approached by him on the 19th or20th of December and it was out by the lake shack.*****Q. (By Mr. Minni) Okay. Continue.A. I had taken the cards which I had signed out tomy car at lunch and I was on my way back When hestopped me on the way back to work and he asked meif I had been pushing the cards around, and I said,`What cards?'He said, `The Union cards.'I said, `I don't know what you're talking about,' andhe said, `We know who signed them and we know thatyou are the one pushing on your shift.'*****A. I was working in Building 11 and he camethrough and I was standing by the control desk. It's justa desk where you work on paperwork, and he asked meif I had some cards and I said, `What cards? I don'teven play cards.'***Considering the foregoing, I concludeand find that (1)PlantManager Lu"cas interrogated employee(applicant)Bodey concerning his union feelings inNovember 1973;(2) Plant Manager Lucas interrogated employee Benton asto his union activities on December27, 1973; (3) ForemanWharton interrogated employee Benton as to his unionactivitieson December27, 1973; 11 and (4)ForemanTeehan interrogated employee Manies about his unionactivities or feelings on several occasions in December1973. Such interrogation as to employees' union activitiesor feelings were not for legitimate purposes,were notaccompanied by assurances of nonreprisal, and were doneinamanner constituting interference,restraintand'°Mames appeared to be a franker, more forthright and truthful witnessthan did Teehan.I credit his testimony over Teehan'swhere in conflict.11The'accusation clearly was designed to elicit a reply thereto.12 Such conduct set forth herein relates both to the unfair labor practice121coercion within the meaning of Section 8(a)(1) of the Act.Such conduct constitutes conduct violative of Section8(a)(1) of the Act. It is so concluded and found.2.The General Counsel alleges and the Respondentdenies in effect that Foreman Smith, on January 2, 1974,during a safety meeting on the Respondent's premises,threatened employees with suspension from work if he(Smith) were to observe them exercising their right to form,join or assist a labor organization.Witness Simcoe testified to facts which, if credited,support the General Counsel's contentions. ForemanSmith credibly testified to facts which support theRespondent's denial. The issue is one of credibility. Theversions of facts, though differing in respects, are some-what similar. I found Smith to appear to be a veryobjective, clear, frank, forthright and truthful witness onthis issue and credit his version of facts. The facts, ascredited,are revealed by the following excerpts fromSmith's testimony.A.We were at the shift and the safety meeting andat the meeting, we discussed safety, like I said, and wegot to the shift part and anything at the shift, if there isanything they wanted to know about Company policiesand so forth. And I waited a little bit and nobody saidanything-I said, `I want to talk about the Union situation.' Isaid, `I want to let you know where I stand on it, and Iwant to let you know what I expect out of you,' andeverything along these lines.And my statement was, I said, `Tonight, if it takestwo or three hours, let's get it out of our system becauseafter tonight, I don't want to have any lengthydiscussion about the Union because you know whatyou call do as far as the Union:I told them that it's just like a sales pitch and youlisten to both sides of the thing and whichever makesthe best selling points, you will buy.I also said if, after tonight, if I was to catch anyoneon the shift involved in Union activities during workinghours, not including their lunch or breaks, but duringworking hours, that I wouldn't tolerate it and I wouldfollow the normal disciplinary steps as far as solicitingand things like that during working hours.****Considering the foregoing, I conclude and fmd that thepreponderance of facts does not reveal conduct violative ofSection 8(axl) of the Act. Smith merely announced theinstitution or maintenance of a lawful rule.D.Interference, l testraint and Coercion AfterJanuary 3, 1974 to March 7, 197412Bodey credibly testified to incidents of interrogation asto union feelings or beliefs of employees in February 1973,issues andto the objectionissues(Case 8-RC-9331). Certain minor andself-evident errorsin the Transcriptrecord of the proceeding are herebyordered corrected. Thus "jog" on transcript page 229,1. 9 is corrected to`job", and "ands" on transcript page 270,1.24 iscorrectedto "and." 122DECISIONSOF NATIONALLABOR RELATIONS BOARDby Foremen SmithandTeehan. Smith and Teehan testifiedin denial of such interrogation. Bodey appeared completelyas a disinterested witness. I found him to appear to be amore frank, forthright and truthful witness than I didSmith or Teehan on these issues. I credit Bodey's testimonyin full. The facts are revealed by the following excerptsfrom Bodey's credited testimony.I told him at that timeagainthat I had alreadyworked for non-union and union shops and that I hadfavorable experiences with both and so long as I got afair shake, as long as I wasn't mistreated and-so long asIdidmy job and I didn't get harassed for someridiculous reason, that I didn't feel it was necessary tohave a Union.'Interrogationby Smith*****Q.Directing your attention to on or about the firstpart of February 1974, did you have a discussion withMr. Smith about the union campaign?A.Yes, sir, I did.Itwas on the second shift. I'm not exactly sure of thedate, but it was rather slack at that period of time and Ihad all my responsibilities fulfilled.On the second shift, when we worked, we were underthe direct supervision of a shipping foreman and seeingas there was no shipping foreman at that time, I wentinto his office to check with him and see if there wereany other responsibilities that he had for me for the restof the evening and he said no, and it was at this timethat we began discussing the operation of the depart-ment,shipping and receiving, and it was at this timethat he asked me if I had heard anything or had anyfeelings in regard to the Union campaign that wasgoing on.Q.Was he the one who first brought up the subjectof the Union campaign?A.Yes, sir.*Interrogationby Teehan*****Q.Did he ever discuss your Union sympathies oractivities?A.Yes, sir, he did.Itwas basically under the same situation as Mr.Smith. Again, it was second shift in the period wheremy responsibilities were pretty well taken care of and Ihad to go into his office to ask him if there wasanything else that needed to be done in regard to myresponsibilities, and he asked me if I heard any rumorsor remarks, from the men in the plant, in regard to aUnion campaign.Q.What if anything did you answer Mr. Teehan atthat time?A.At that time I told Mr. Teehan I heard remarksboth pro and con in regard to the Union, and he askedme what my particular feelings were and I said, `Well, Idon't have any feelings.'13 The facts are based upon a composite of the credited aspects of thetestimony of Lucas, Benton, Smith,Matek,Wharton, Romoser, Kos,Blackford,McHugh, and the logical consistency of the facts. Testimony ofwitnesses inconsistent herewith is discredited.14The Respondent allowed employees to make and receive necessarytelephone calls relating to work and overtime and similar matters. TheConsidering all of the foregoing, the lack of legitimatebasis for such interrogation, the lack of assurances ofnonreprisals, and the totality of the facts, I conclude andfind that such interrogation was carried on in a mannerconstituting interference, restraint, and coercion within themeaning of Section 8(a)(1) of the Act. Such conduct isviolative of Section 8(a)(1) of the Act. It is so concludedand found.E.The Alleged Discriminatory Suspension of EarlBenton for 20 days13Earl Benton, the alleged discriminatee, was employed bytheRespondent from September 1971, through March1974. Benton was a young but mature employee, a formersergeant intheU.S.Marine Corps, and had attendedcollege for a part year prior to employment.Bentonappeared to be an intelligent young manas a witness.Benton's employment record with the Respondent wasessentially good prior to the crucialevents inthis case.Benton's job attendance was good until late in 1973 whenhe commenced taking some days for sickleave. In late1973,Foreman Wharton orally warned Benton aboutreceiving telephone calls and being away from his workarea.Wharton and Plant Manager Lucas had discussedWharton's dissatisfaction withBenton'sattendance, thereceipt of telephone calls, and being away from his workarea.Wharton, however, had persuaded Lucas that heshould be allowed to handle the matter orally.14Benton'sfather also worked at the Respondent. It isundisputed that Benton's father was opposed to the idea ofunionization of Respondent's employees.Benton,himself,prior to the critical events in this proceeding had beenopposed to the idea ofunionizationforRespondent'semployees.About a year before the critical events ofDecember 1973 through March 1974,Bentonhad circulat-ed, with Plant Manager Lucas' approval, a petition relatingto shift hours. At the time, a rumor to the effect thatBenton was circulating a petition for unionization purposeswas reportedtomanagement.Benton spoke to PlantManager Lucas and reminded him that it was the petitionfor shift hours and not for unionization.The facts are clear and the Respondent readily concedesthat it is opposed to the unionization of its employees andfeels that it can deal with its employees better without aunion. Excepting for the evidencerelating. to the 8(a)(1)conduct found violative herein, and such evidence as settelephone calls involved were telephone calls from a stockbroker fromwhom Benton had made inquiries concerning the value of "Dart"stock andhis interest in buying such stock. The absences,the telephone calls, and theoralreprimands,alloccurredprior toBenton'sunion activities andRespondent's knowledge thereof. AZTEC CHEMICALSforth hereinafter, there is no evidence to reveal Respon-dent's propensity to engage in unlawful conduct and tointerferewith, threaten, or engage in reprisal toward itsemployees because of their union activity or beliefs.During his employment at Respondent's plant, Bentonhad thoughts of returning to college, at least for part-timeenrollment. Such attitude was cleanly made known tocompany supervisors and officials. He considered going toa nearby community college and continuing his employ-ment at the same time. He discovered, however, that thecourses he desired were not available under such condi-tions.He then commenced exploring the idea of going toOhio State University, located at Columbus, Ohio, around150 miles from the location of Respondent's plant. Bentondid not keep his ideas about going to school to himself. Heopenly discussed them with others, including his superior,Wharton.As revealed by the following credited excerpts fromBenton's testimony, Benton told Foreman Wharton ofmoving his family to Columbus, Ohio, (over 150 miles fromRespondent's plant) and his plans to enter college andcease working.****THE WTTNEss: In November when I moved myfamily down to Columbus, I told my immediatesupervisor, JohnWharton, that assuming everythingworked out, that I would be going back to college andif the Veteran's check came and everything worked out,that I would probably be leaving some time in January.Then, in the early part of January and when I sawthis situation, I told John Wharton on the phone that Iwould be working at least into February.*****Benton's father also told Plant Manager Lucas aboutBenton's move to Columbus, Ohio.Thus, it appears that during the fall and the period oftime preceding December 15, 1973, Benton became moredefinite concerning his desire to go back to college, part orfull time.Around this time, Benton's attitude towardunionization of Respondent's employees changed. Some ofhis fellow employees, knowing of his intention to resumecolllege, and apparently assuming he intended to ultimatelyleave Respondent's employ, persuaded him that he was theone who could best spearhead the idea of unionization ofRespondent's employees. As previously set forth, Bentoncontacted the Union in mid-December 1973, secured unioncards, and commenced formal union organizational efforts.As previously indicated, in December 1973, the Respon-dent became aware of Benton's union activities, and bothPlantManager Lucas and Foreman Wharton, on Decem-ber 27, 1973, interrogated him about his union activity.Around the end of 1973, Benton asked his foreman,Wharton, if he could have a week'-s vacation. Wharton toldBenton that he would check, checked with Plant ManagerLucas, and told Benton that he was not entitled to a week'svacation. Benton saw Lucas and was told by Lucas to thesame effect that he was not entitled to a week's vacation.What Lucas told Benton is revealed in effect by thefollowing credited excerpts from Lucas' testimony.123A. I walked over and into Building 6 where Earlwas working and I said, `I understand you want to seeme, Earl,' and he said, `Yes, I do.'He said, `I need a week's vacation,' and I said, `Well,you don't have a week's vacation accrued.'He said in a demanding tone that he was going totake a week's vacation.In the course of our conversation -Q.May I interrupt and ask you if he told you whyhe wanted a week's vacation at that time?A. I don't know if he told me right now or later,but in a sense, the reason he wanted a week's vacationwas that he had only one class scheduled and that thiswas in an orientation class, which was an hour a weekcourse or something very minor, and he said he neededthisweek to work on that to talk to professorsindividually and work on getting other classes set up.Whether or not he would attend school this quarterdepened on whether or not he could get the courses heneeded.So there was nothing really definite about his goingto school.Q.These classes were where? Were they at OhioState University?A.Ohio State University, yes.Q.The Columbus campus?A.Yes.Q. I'm sorry. I interrupted you.You may continue. You were saying that he wanteda week?A. I told him because he was quitting that it wouldbe foolish for the Company to give him a week'svacation in advance that he would not have accruedbecause, by the, time that he was quitting, or at least itseemed that there was a possibility he might be quittingat any day or in two or three weeks or one or twomonths, and we didn't know for sure.I told him that all I could really recommend waswhat he was given, which was the three days that hehad accrued.****A.Yes. The thing that brought this up was that hewas telling me that he had an excellent work record andnobody had complained about it and that I had noreason to question any wrongdoings on his part.Ireferredback to what one of his previousemployers had told or what I had found out during theinvestigation of his application, and in conversationwith his previous employer, I had called his previousemployer, who was -*Jui iESTONE:Okay, go ahead.TIm WITNESS: In explaining to Earl or discussingwhy I wouldn't give him a full week's vacation, I toldhim that his previous employer, when I called him,said, `He still works for us. He's on vacation now.' 124DECISIONSOF NATIONALLABOR RELATIONS BOARDI questioned Earl about this and he said he told himimmediate supervisor that he was going to be quittingand that he was advised,I believe,by thatsupervisornot to report quitting until after he could tell the properpeople so that Earl wouldn't lose his vacation time.I said, `This could be the same sort of thing,Earl.'Later, however, Benton was informed by Lucas that hecould have the days off that had accrued to him withreference to a vacation.As of this time, the Respondent was aware of Benton'splans to leave employment to attend school. The factsreveal that some of Respondent's employees have beenallowed to take vacation time beyond the time accrued.Considering the fact of Respondent's knowledge ofBenton's plans to leave its employment before earning allof the contemplated vacation time, I find Respondent'saction fair and not discriminatory.Benton took his, vacation time and holidays during theperiod of time preceding January 6, 1974. Benton hadmoved to Columbus, Ohio. Benton registered for thewinter semester at Ohio State University on January 3,1974, and around that time engaged in the necessaryregistration, orientation, course selection and counseling.Benton commencedclasses as afull-time student onJanuary 4, 1974, and between such date and January 15,1974, attendedsome classesalmost daily but missed manyof the classes. Benton had certain problems to arise whileattempting to attend school. First, checks from thegovernment (Veteran's benefits) did not arrive. Second,Benton becamesick. It appears that Benton first thoughtthat he merely had a sore throat. Later, Benton selfdiagnosed that he had "strep throat". Such diagnosis wasbased upon Benton's having had a "strep throat" while inthe U.S. Marine Corps. Benton went to an "open door"clinic on January 9, 1974, received some medication andreceived the following note, dated January 8, 1973, bymistake for the date of January 8, 1974.To Whom it May Concern,Earl Benton was seen here at Open Door Clinic, onthis date. As a result, he has been advised to refrainfrom working for approximately one week.In accordance with our policy, at Open Door we donot releaseinformation on any of our client, withouttheirpermission,but if you have any questions, pleasefeel free to call.Sincerely,/s/ J.E. Barnes, R.N.Beginningon January 6, 1974, and to January 15, 1974,Benton calledForeman Wharton daily and reported thathe had to be off because he was sick. Initially Benton toldWharton that he had a "sore throat". Later, on January 9,1974, Benton told Wharton that he had "strep throat".Wharton and Lucas discussed Benton's absences and thetelephone calls from Benton that occurred during the daysfollowing January 7, 1974. Lucas instructed Wharton toascertain what the facts were and whether Benton had seena doctor. On January 14, 1974, Wharton questionedBenton as to whether he had been to a doctor and learnedthat he had been to a clinic but not to one for students atOhio State University. Wharton reported this conversationwith Benton to Plant Manager Lucas.Around this time, Plant Manager Lucas made sometelephone calls to Ohio State University and learned thatBenton had enrolled as a student and was attendingclasses.'On January 15, 1974, Benton telephoned Wharton andtold him in effect that he was going to see a doctor andwould probably be in to work on January 16, 1974.15Benton, on January 15, attempted to see a Dr. Monroe anddid see a Dr. Groff on January 16, 1974. Dr. Groffexamined Benton and gave him a note indicating that hewas able to return to work.Around January 15 or 16, 1974, Plant Manager Lucasand Foreman Wharton discussed Benton's absenteeismand the reported "strep throat". Lucas was familiar withproblems of "strep throat" and that it was contagious.16Lucas left instructions that Benton was not to report towork until after being examined by the company doctor.Benton reported to work on January 16, 1974, todiscover his timecard was out of the rack. Benton sawForeman Wharton who told him that the Respondentcould not accept Dr. Groff'srelease, that he would have tobe examined by the company doctor and cleared beforereturning to work.17 Benton displayed his anger byslamming afolder on a small table. Benton stated that thecompany had gone too far, that he wanted the fact that hewas being sent home to be in writing. Wharton told Bentonthat he did not think that he could do this. Benton thensaw Lucas and the two discussed the length of his absences,his attendance at school, the "strep throat" and thecontagious nature thereof. Lucas, who was aware of themedical techniques and time necessary to determinewhether "strep throat" existed, explained the same toBenton. Benton appeared to be mollified and agreeable toseeing the company doctor.Lucas told Benton, in effect, that he did not want himaround employees while the possibility of "strep throat"and contagiousness thereof existed. Lucas toldBenton, ineffect, that he would not lose the night's pay because itwould be considered part of sick pay. Lucas told Benton tocome back the next day and he would arrange for thecompany doctor to examine him.Benton left Lucas and started toward the "locker room".On the way Benton encountered some of the employees onhis shift who were assembled to receive their instructions.The facts are clear that Benton could have avoided suchemployees had he so desired. The facts are clear thatBenton knew that the Respondent's officers had told himin effect that they did not want him around such employeesbecause of the contagious nature of "strep throat".Benton15Either during this conversation or a prior conversation, Wharton hadtold Benton that he wouldhave tohave a medical certificatein order toreturn to work.16Lucas has had strep throat,and membersof his family havehad strepthroat.17Company policy provided that the companycould require such doctorcertificates and examinationby the companydoctor. AZTEC CHEMICALS125spoke to the employees and told them that the Respondentdidn't. want him to "contaminate" them.The facts are clear that Benton spoke to the employees ina voice louder than normal and a that he conveyed that hewas unhappy and disagreed with the Company's not lettinghim work. Employee Blackford told Benton in effect that iftheCompany would not let Benton work that theemployees would not work. Benton told the employees thatthey should work, that the company's Odessa plant neededthe work.18Foreman Wharton asked Benton to leave on severaloccasions.19 Benton did not leave but continued to talk tothe employees, signalling and indicating to the employeesthat the hearing in Case 8-RC-9331 had been set forFebruary 24, 1974. These events occurred in a short periodof tune. The preponderance of the evidence does not revealany physical obstruction relating to Foreman Wharton'sgivingwritten orders or sheets to the employees. Thepreponderance of the evidence does reveal, however, thatBenton's talking to the employees interfered with ForemanWharton's ability to have the attention of the employeesdirected to what he wished to tell them.ForemanWharton,who normally accompanied theemployees to their job, did not do so. Foreman Smith, fromthe earlier shift, did this for Wharton.Benton went to the "locker room" and continued hisargument against having to leave the plant.Whartoncontinued to try to get Benton to leave. Foreman Whartontold employee Matek to whom Benton was talking, thatBenton was having to leave because of the contagiouspossibility of "strep throat".Wharton told Benton that he(Wharton) was going to have to stay there until he left.Wharton followed Benton into the parking lot and toldBenton not to try to sneak back or he would call the police.Benton continued his disagreement about leaving byfurther discussion with an employee named Siincoe in theparking lot.Later,Foremen Smith and Wharton reported theincidents to PlantManager Lucas. Benton returned toRespondent's plant on January 17, 1974. What occurred isrevealed by the following credited excerpts from Benton'stestimony.****A.Well, I was told to come and see Mr. DanLucas, the plant manager, before going to see theCompany doctor so I went into the plant and thenproceededandwent up to Mr. Lucas' office.A.Yes.Q.Was anyoneelse thereat that.meeting?A.No, at themeeting, no.We were inside his office, in Mr. Lucas' office, andhe and I talked over a number of things for about anhour and a half, I'd say.He askedabout my illness and he impressed uponme the seriousnessof strep throat, that is that it isisBenton's later indication about the oncoming representation hearingsuggests thathe did not want to upset the same.something that could lead to other conditions thatwould be fatal and that it was contagious.I then told him that I - I actually apologized forbeing upset for the $8 to pay the doctor. I told him thatI realized I had to see a doctor anyway whether I got tosee the Company doctor or not, and in view of theseriousness of the thing, I was willing to go and see theCompany doctor, and I would go.I asked if he had the appointment made and Mr.Lucas said, `That won't be necessary now, not after lastnight's incident.'Q.What did you say?A. I said, `What incident? What do you mean?' andhe said, `You were insubordinate. You did not leave theplant when you were asked to and besides that, I wantto investigate this. I don't see how any employee couldbe absent for this period of time with your excuses andit is a very serious 'matter when an employee tries todefraud the Company so I'm going to have toinvestigate this and you can consider yourself suspend-ed until we look into this.'Iasked him why I was going to be suspendedbecause I said, `I'm being punished and you said you'relooking into this.Why don't I work while you arechecking into this?' I said I was ready to work.What occurred thereafter is revealed by the followingcredited excerptsfromBenton's testimony.*Q.Did you see Dr. Salvadore, the Company'sphysician, after your meeting with Mr. Lucas?A.Not the same day, but during the meeting, I toldMr. Lucas I was impressed about what he told meabout strep throat and because of the illness that Iwould like to have the right to'see the Company doctorfor the sake of myself and my family, and he agreedthat he would make an appointment and substantiallyhe gave me an appointment for the following after-noon. That would have been Friday, the 18th.Q.What did Dr. Salvadore do to you?A.He took my temperature and he looked at mythroat.His nurse took a throat culture and he listened to myheart.Dr.Salvadore told me in his opinion I was fit towork and I should be working, and I told him that Iagreed and I wanted to work, but they wouldn't let meand he was confused at that, but that was the extent ofthat.Q.Did you meet with Mr. Lucas or anyone fromAztec management after the 18th?A.Not until the following Tuesday.Q.What date would that have been? The 22nd?19 I creditWharton's and Smith's testimony over that of Benton's on thispoint. Blackford's testimony corroborates Wharton and Smith on this point. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDA. It was the 22nd. I'm certain it was on a Tuesdayand I was to meet with him in the morning. I had towait in the lobby for quite a long time and it wasTuesday morning.Dan Lucas explained that our Company president,Mr. Haag, would not be back until Tuesday morningand so -Q.Did Mr. Lucas send any other communicationsto you with that check?A.There was a note with the check in the sameenvelope. The note said the same thing on the phonethat the throat culture had come back positive and totake immediate precautions for myself and for myfamily.Q.Did the throat culture taken at Dr. Salvadore'soffice- strike the question, please.'At this meeting between Mr. Haag and Mr. Lucasand yourself, what was decided in your case?A.We discussed the incident and Mr. Haag said hehad two foremen and three employees who had givenhim statements that I was insubordinate and that it wasa very serious thing and that I was subject to dismissaland that in view of the fact that I had no previousproblems- there was nothing previously on myrecord, on my past record at Aztec, I had beenpromoted- right along, and my work performance hadbeen above average, in view of my record that he wouldonly in this case suspend me for 20 days.At that point I asked Mr. Haag, I told him that Iunderstood there was quite a bit of overtime at theplant and I asked Mr. Haag if he would let me continueto work since my work record at the plant had beenclean; wouldn't it be enough simply to have the' writtenreprimand, whatever they wanted to write into it, but toplease let me work.He said no and that this was a business decision.Later,Benton learnedthat the throat culture taken in Dr.Salvadore's office showed that he had "strep throat" asrevealed by the following credited excerpts fromBenton'stestimony.****Q.What day would this have been?A.' It was Thursday so it would have been the 24thof January. It was on a Thursday that I received atelegram in Columbus, my Columbus address.Itwas from my parents and the telegram simply saidto call home collect.Q.Did you?A.Yes, I called right away and my mother told methatMr. Lucas had called in the morning and had saidthe throat culture had come back positive and thatthere was definite traces of strep throat and that I wasto take immediate precautions.With that knowledge, the following day I went up toElyria. I left Columbus and went up to Elyria and Icalled Aztec and called Mr. Lucas and he told me, `Yes,the throat culture had come back positive,' and theyhad put a check in the mail, or perhaps the check wasalready in the mail.He told me something about a check in the mail formy sick leave, the week that I was sick.Benton later returned to work on February 14, 1974.Considering all of the foregoing, I am persuaded andconclude and find that the facts are insufficient to revealthat the Respondent discriminatorily suspended Benton onJanuary 22, 1974, retroactively to commence on or aroundJanuary 16, 1974, for 20 days. The Respondent admittedlyisopposed to unionization of its employees. Benton clearlywas an active union adherent and the Respondent knew ofsuch activity. The Respondent has engaged in unlawfulinterrogation of employees (including Benton) as to theirunion activities. However, the Respondent's conduct doesnot reveal that it has a propensity to discriminate againstemployees for their union activities or beliefs.I am persuaded that Respondent's conduct, relating toallowing Benton to have vacation time at the end of 1973and beginning of 1974, reveals an attitude of fairness andcorrectness on its part rather than an attitude of discrimi-nation. Thus, Respondent was aware of Benton's plans, ortentative plans, to leave its employment and to attendschool.The Respondent was aware that Benton wasalready taking the first steps in such plans to attend OhioStateUniversity.Further,Respondent had reason tobelieve, from a conversation with Benton's former employ-er, that Benton might attempt to use vacation or sick leavein a manner inconsistent with its purposes. The Respon-dent accorded Benton the amount of vacation time towhich he was actually entitled.Much evidence was adduced in detail for the apparentreason of showing that the Respondent was discriminatori-ly motivated toward Benton with respect to its requirementthat Benton be examined by a company doctor beforereturning to work on January 16, 1974. The overall factsreveal that the Respondent was suspicious that Benton'staking of sick leave from January 7, 1974 to January 15,1974,was not proper. Thus, Respondent was aware ofBenton's plans to leave its employment and to return toschool,was aware of a former employer's report thatBenton had secured vacation or sick leave at the time of histermination in a manner inconsistent with such employer'spolicy, and was aware that Benton was attending, schoolduring the time he was claiming sick leave. The Respon-dent was aware of Benton's reported treatment at the OpenDoor clinic and not at a student's clinic. Plant ManagerLucas was also aware that a throat culture had not beentaken with respect to determination of the "strep throat"and that "strep throat" was contagious. Under suchcircumstances, I am persuaded that Lucas was suspiciousthat Benton had not been sick but was not sure thatBenton had not been sick, that Lucas believed that if therewere a possibility that Benton had "strep throat" it wasbest that he not be allowed to work until an examinationby the company doctor revealed that he should be allowed AZTEC CHEMICALS127towork. Thus, as to the requirement that Benton beexamined by the company doctor on or around January16, 1'974, such requirement appears proper. Assuming thatRespondent believed Benton to have had "strep throat", itclearlywas a reasonable precaution. Assuming thatRespondent believed Benton to be offering a pretextuousexcuse, "strep throat", such action appears reasonable.,The facts are clear that Benton, on January 16, 1974,disregarded the import of Lucas' directions relating toprevention of "contagion" from "strep throat", showeddispleasure toward Wharton by slarnmmg a folder on atable, insisted upon his having to go home reduced towriting, and disregarded Wharton's directions to leave theplant. Accordingly, I am persuaded that the facts prepon-derate for a fording that Benton was suspended because theRespondent considered such conduct to be insubordinate.The General Counsel argues that Plant Manager Lucas'having Benton into a conference with President Haagandhimself on January 22, 1974, reveals that Lucas did notsincerely believe that Benton had "strep throat". This maybe so, but as indicated, under such assumption or acontrary assumption, I am persuaded that Respondent'smotivation for the suspension of Benton was because itconsidered his conduct to be insubordinate.20 Accordingly,I recommend that the allegation of conduct violative ofSection 8(a)(3) and (1) of the Act in such regard bedismissed.F.The Unnumbered Objections 21(Case 8-RC-9331)1.One of the unnumbered objections presented forresolution in this case concerns the unfair labor practiceissues setforth above in section III, subsections D and E.Such unfair labor practice issues concerned unlawfulinterrogation as to employees' union activities and feelings.Such conduct as found has been found to be violative ofSection8(a)(1)of the Act. Accordingly, it will berecommended that the unnumbered objection relatingthereto be sustained to such extent.Such unfair labor practiceissues insection III, subsec-tionsD and E, also related to (a) threats relating toemployee union or concerted rights and (b) the allegeddiscriminatory suspension of Benton. Such allegationshave not been found to be supported for a fording ofconduct violative of Section 8(a)(1) and (3) respectively.Accordingly, it will be recommended that the unnumberedobjection relating to the unfair labor practice issues in suchregards be overruled.2.The other unnumbered objection relates to Petition-er's contention that the Employer, at a meeting on March5, 1974, 2 days before the election (on March 7, 1974)misrepresented, in a grossly derogatory and inaccuratemanner,the benefit of a health plan that the Petitionerwould expect to obtain for the employees if it won amajority in the election.The facts are rather simple. The Union, in its organiza-tional efforts, had told the employees that if it became theircollective-bargaining representative, it would try to obtainthe health benefits for them that were listed as H2 in TheBenefit Plan of the Ohio Highway Drivers' Welfare Fund(July 1, 1973).On March 5, 1974, the Respondent had a meeting withemployees, and Respondent officials discussed Respon-dent'shealth benefits.What the Respondent's officialrelated to employees about health benefits is revealed bythe following credited excerpts from the testimony of Esau.A.The purpose of the meeting was to talk to theemployees of Aztec Chemicals about their employeebenefits and also to point out to them the advantages ofthe employee benefits that they had at Aztec Chemicalsand to draw some comparisons between benefits theyhad at Aztec and benefits that were in effect at someother companies which were organized by the Team-sters.I generally began the meeting by putting on a flannelboard some illustrations highlighting the differentaspects of an employee benefit program and thenshowing what those benefits were next to each categoryof benefit for the Aztec Chemicals employee benefitprogram and then, secondly, on the local cementcompany which was organized by the Teamsters andalso with a Dart Company in the State of Ohio that wasorganized by the Teamsters.When I was through with the flannel board presenta-tion,Ithen turned briefly to some charts whichillustrated a comparison between different plans andhow they paid off in different kinds of claim situations.When I was through with that, I then asked ifanyone had. any questions and we spent quite a bit oftime onquestions and answers. I answered most of thequestions. I answered all of the questions.As I recall, one of the questions that was put to mewas did I say that the benefits illustrated on the boardwere those that would actually be in effect at AztecChemicals if they went union and I very clearly pointedout that this was not the case and that if Aztec did goUnion, the benefits they would have after the contractwas signed would only be those that were negotiated.Nothing more, nothing less.The question was also raised regarding the OhioHighway Drivers'WelfareFund and I answeredquestions about that and I usually made a remark tobegin with by saying the employees might feel that theywould be able to negotiate the benefits which wereshown in the highest class in the plan - there weredifferentclasses shownin the booklet, which I believewas called Class H, but on the other hand, I may verywell argue that they would only be able to negotiateonly the benefits that were shown in Class E, the lowestclass.But, for comparison purposes, I felt it would be fairto talk about benefits halfway between the lowestcategory and the highest category and so that I thenmade comparisonshalfway in between with benefits20 Benton, in fact, had "strep throat".having set forth "Unnumbered Objections" is overruledinasmuch as the21The Respondent's renewedobjectionto the Regional Director'sBoard has previously passed upon the same. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDshowing in Class E-3, which is halfway between thebottom and the top.We also talked about the benefits and we did notdiscuss whether these benefits would or would not beprovided through the Ohio Highway Drivers' WelfareFund.That essentially sums up what happened at themeetings.Q.The present benefits under the Aztec plan arethose applied to a policy between Dart and AetnaInsurance Company, is that correct?A.That's correct.The Benefit Plan of the Ohio Highway Drivers' WelfareFund (July 1, 1973) refers to benefits (Class E, D-1, E-1, E-2,E-3, F, F-1, G, and H-2). Class H-2 of such benefit planwas fully available for negotiation purposes on March 5,1974. Class E of such benefit plan was technically availablefor negotiation purposes on March 5, 1974.The Union contends that usingclassesother than ClassH-2 of the benefit plan for a comparison purposeconstitutes a gross misrepresentationto which they did nothave timeto reply. The facts would indicate that the Uniondid not have a realistic opportunity to reply to the electionpropaganda.Inote,however, that the Employer did not tell theemployees that the Union would not try to bargain for thehigher classof benefits which the Union had spoken aboutin its propaganda. Nor did the Employer indicate thatbargaininghad to be relatedto the lesserbenefits. In myopinion,the remarks about various benefit plans andclasses and opinionas to how the bargaining would occurstayed well within the limits of legitimate electioneeringcampaign propaganda, opinion and argument.Considering all of this, I conclude and find that theemployer's propagandameeting relatingto health benefitsdid-not contain misrepresentationsof a nature that wouldinterferewithemployee election choices.Rather, itconstituted simply election propaganda. Accordingly, itwillbe recommended that the unnumbered objectionrelating to"health benefits" be overruled.V. THE REMEDY(Case 8-CA-8124)-Having found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Aztec Chemicals, a Subsidiary of Dart Industries,Inc., the Respondent, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Teamsters Local Union No. 571, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practicesproscribed by Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.By, during the period of time January 3, 1974 toMarch 7, 1974, engaging in the conduct of interrogatingemployees about employee union activities and sentimentsinamanner constituting interference, restraint, andcoercion within the meaning of Section 8(a)(1) of the Act,theEmployer engaged in conduct, as averred in anunnumbered objection, which interfered with the employ-ees' exercise of an untrammelled choice in the election inCase 8-RC-9331, held on March 7, 1974, with respect tothe employees in the following appropriate bargainingunit:All production and maintenance workers, includingchemical workers, shippers, truck drivers and leadmenat the Employer's facility at 555 Garden Street, Elyria,Ohio, excluding all laboratory employees,salesmen,office clerical workers and all professional employees,guards and supervisors as defined in the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate and substantial relationship to trade, traffic andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.22 In theevent no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.ORDER 22Respondent,Aztec Chemicals, a Subsidiary of DartIndustries, Inc., its officers,agents,successorsand assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership, activities and sympathies.(b) In any like manner interfering with, restraining, orcoercing Respondent's employees in the exercise of theirrights guaranteed in Section 7 of the Act except to the102.48 of theRules and Regulationsbe adopted by the Board and becomeitsfindings,conclusionsand Order, andall objections thereto shall bedeemed waived for all purposes. AZTECCHEMICALS129extent that such rights may be affected by lawfulagreements in accord with Section 8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at Respondent's plant at Elyria, Ohio, copies ofthe attached notice marked "Appendix." 23 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or coveredby any other material.(b) Notify the Regional Director for Region 8, in writing,within 20 days from the date of receipt of this Decision,what steps the Respondent has taken to comply herewith.It is iecommended that the allegations of the complaint,in Case 8-CA-8124, not found to be violative herein bedismissed.It is further recommended in Case 8-RC-9331, that theunnumbered objection relating to alleged misrepresenta-tion as to health benefit plans and that the unnumberedobjection relating to alleged unfair labor practices notfound to be violative herein be overruled. It is recommend-ed that the unnumbered objection relating to unfair laborpractices (unlawful interrogation as to employee unionactivity and sentiment) found violative herein be sustained.It is further recommended that the NLRB election heldon March 7, 1974, be set aside and that a second electionbe held.It is further recommended that the Board direct that asecond election by secret ballot be conducted among theemployees in the appropriate unit, at such time as theRegionalDirector for Region 8 deems appropriate andunder his direction and supervision and pursuant to theNational Labor Relations Board's Rules and Regulations,Series 8, as amended. It is recommended that the eligibilityof voters shall be in accord with the eligibility of voters'requirements set forth in J.P.Stevens & Co., Inc.,167NLRB 266 (1967).It is further recommended that the Employer shall berequired to file an election eligibility list with the RegionalDirector in accord with and for the purposes set forth inExcelsior Underware Inc.,156 NLRB 1236 (1966).23 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employees as totheir or other employees' union membership, activitiesor desires.WE WILL NOT in any like manner, interfere with,restrainor coerce Respondent's employees in theexercise of their rights guaranteed in Section 7 of theAct except to the extent that such rights may beaffected by lawful agreements in accord with Section8(a)(3) of the Act.AZTEC CHEMICALS, ASUBSIDIARY OF DARTINDUSTRIES, INC.